Exhibit 15.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the inclusion in this Form S-1/A, dated June 26, 2012, of our review report on unaudited interim financial statements, dated May 14, 2012 and June 26, 2012, relative to the restated financial statements of MagneGas Corporation as of March 31, 2012 and for the three months ended March 31, 2012 and 2011. /s/ Drake & Klein CPAs Drake & Klein CPAs f/k/a Randall N Drake CPA PA Clearwater, Florida June 27, 2012 PO Box 2493 2451 McMullen Booth Rd. Dunedin, FL34697-2493
